Citation Nr: 1208513	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for hidradentitis suppurative on the scrotal sack and superficial scarring of the ventral surface of the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO.  A transcript is associated with the record.

In March 2011, the Veteran appears to have raised a claim for service connection for depression, to include posttraumatic stress disorder (PTSD).  The Board notes that the Veteran was granted service connection for depressive disorder in a March 2010 rating decision and was denied service connection for PTSD in a September 2004 rating decision.  Nonetheless, the Board finds that the Veteran's March 2011 claim has not been developed for appellate review and refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.
The Veteran's service-connected skin disability (hidradentitis suppurative on the scrotal sack and superficial scarring of the ventral surface of the penis) has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2011).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's service-connected skin disability is rated according to the analogous condition of acne under Diagnostic Code 7828.

During the March 2011 hearing, the Veteran contended that his service-connected skin disability has worsened and requested an increased rating pursuant to the revised criteria of Diagnostic Code 7804, as in effect since October 23, 2008.  The Veteran testified that his disability is manifested by at least seven painful scars.

Prior to October 23, 2008, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).  However, during the pendency of the appeal, the criteria for rating scars were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board will apply the versions of the criteria which is most favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 3- 2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  Bernard v. Brown, 4 Vet. App. 384 (1993).  Those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, the amendment also allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review and the Veteran has requested a review under the new clarified criteria.  The revised criteria for Diagnostic Code 7804, as in effect since October 23, 2008, provide for a 20 percent rating for three or four scars that are unstable or painful and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.
VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the Veteran was afforded a VA examination June 2010.  However, further VA examination with consideration of the skin regulations in effect since October 23, 2008, is needed to fully and fairly evaluate the Veteran's claim.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in February 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2011.

2.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected hidradentitis suppurative on the scrotal sack and superficial scarring of the ventral surface of the penis.  If possible, a male examiner should be provided.  The claims file should be made reviewed and that review should be indicated in the examination report.  The examiner should provide measurements of the length, width, and number of any scars and state whether any scar is unstable or painful.  In addition, please provide an opinion as to whether a marked interference in employment is caused solely by the Veteran's service-connected hidradentitis suppurative on the scrotal sack and superficial scarring of the ventral surface of the penis.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of the applicable criteria, including the version of Diagnostic Codes 7804 in effect since October 23, 2008.  Allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

